              Case 2:18-cr-00121-PSG Document 361-1 Filed 02/25/20 Page 1 of 1 Page ID #:4768
                                   PURCHASES AND ADVERTISEMENTS


  Firearm       Firearm         Purchase     Purchase    Source of     Advertised by Advertised    Mark-up
 Serial No.    Make/Model       Date/(By)     Price      Price Info    FERNANDEZ       Price

                  Colt 38      03/10/2016
 AZC0111                                       $4,950    Kirkpatrick
                Government       (Arao)                                              $14,000 for
                                                                        03/16/2016                  $4,550
                  Colt 38      03/10/2016                                               pair
 CMX0090                                       $4,500    Kirkpatrick
                Government       (Arao)
                  Colt 38      02/25/2016
 NMS0258                                       $4,500    Kirkpatrick    04/07/2016     $8,500       $4,000
                05038NMS       (Fernandez)
                  Colt 38      05/26/2016
CHAMP0283                                      $2,200    Kirkpatrick    05/31/2016     $8, 500      $6,300
                 02575EC       (Fernandez)
                  Colt 38      11/12/2015
ELCEN8536                                      $2,150    Kirkpatrick    05/31/2016     $6,500       $4,350
                02071ELC2      (Fernandez)
                  Colt 38      05/13/2016
  EP064                                        $2,200    Kirkpatrick    09/23/2016     $9,500       $7,300
                 02071EP       (Fernandez)
                  Colt 38      01/24/2017
 CPR076                                        $1,625    Gunbroker      02/09/2017     $3,800       $2,175
                02570XSET      (Fernandez)
                  Colt 38      07/05/2016
   9905                                        $2,200    Kirkpatrick    05/28/2017     $9,500       $7,300
                Government     (Fernandez)
                 Colt 38       10/30/2015
 ELR016                                        $2,500    Kirkpatrick    06/12/2017     $7,500       $4,000
                02575ELR       (Fernandez)

                                                                                       TOTAL:      $39,975




                                                                                                       Page 1 of 1
                                                EXHIBIT 34
